DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The election of Group I (1-11), with traverse on May 9, 2022, is acknowledged. 





3.	The traversal is on the grounds that Groups I and II are not restricted because there is no burden of search and the classification is the same. Applicant’s arguments are not persuasive because Group I and II are patentably distinct since the method encompassed in Group II has additional steps that are not needed to make the product in Group I, but instead are utilizing additional compounds and making additional products. The Restriction Requirement is proper and is final.



Claim Disposition

4.	Claims 1-20 are pending. Claims 1-11 are under examination. Claims 312-20 are withdrawn as directed to a non-elected invention. The claims are only being examined to the extent that it pertains to the elected subject matter.




Drawing

5.	The drawings filed on July 28, 2020, are accepted by the examiner; and it is noted that colored drawings are present and approved. 






Information Disclosure Statement

6.	The Information Disclosure Statements filed on April 29, 2021 and September 15, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Specification Objection

7.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information needs to be updated because the continuation application 15/758,372 is now US Patent No. 10,767,201.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "CYP76AD1-Beta Clade Polynucleotides, Polypeptides and Method of making L-DOPA”.
	The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 86, for example.  It is suggested that http:// is deleted.
Appropriate correction required.



Abstract
8.	The Abstract is objected to because of the following informalities:
The abstract is objected to because the organism name is not spelled out or italicized.
In addition, applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

“The invention provides recombinant polynucleotides comprising a nucleic acid encoding a CYP76AD6 or related gene and their use for producing L-DOPA from tyrosine and treating dopamine-responsive disorders, such as Parkinson's Disease. The invention also provides recombinant polynucleotides comprising a nucleic acid encoding a CYP76AD1 and/or CYP76AD6, a nucleic acid encoding a DOPA 4,5-dioxygenase (DOD) enzyme, such as Beta vulgaris DODA1, and, in some cases, a nucleic acid encoding betalain related glucosyltransferase, such as M. jalapa gene cyclo-DOPA 5-O- glucosyltransferase (CDOPASGT), and their use for producing betalains. Finally, the invention provides chimeric polypeptides, expression vectors, cells, compositions, and organisms, including plants, and their uses in various methods of the invention”.
Appropriate correction is required.



Sequence Compliance

9.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825; applicant's attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicant is required to identify all amino acid sequences of at least 4 L-amino acids and at least 10 nucleotides by a sequence identifier, i.e., "SEQ ID NO:".  The specification discloses sequences that have not been identified by a sequence identifier, see for example, page 88. If these sequences have not been disclosed in the computer readable form of the sequence listing and the paper copy thereof, applicant must provide a computer readable form of the "Sequence Listing" including these sequences, a paper copy of the "Sequence Listing", as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable form copies are the same and, where applicable, include no new matter as required by 37 CFR 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d).  




Claim Objections

10.	Claims 1-11 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to delete the phrase, “or a homolog thereof”. For clarity claim 1 should be amended to read, “A method of producing L-DOPA from tyrosine, comprising:
introducing into a cell comprising tyrosine a recombinant polynucleotide that encodes CYP76AD1, CYP76AD6, CYP76AD15 or a combination thereof, wherein said coding sequence is under the control of a heterologous promoter active in the cell, thereby producing L-DOPA from tyrosine”. See claim 4 with similar language. The dependent claims hereto are also included.
For clarity it is suggested that claim 2 is amended to read, “….wherein the CYP76AD1 comprises the amino acid sequence set forth in SEQ ID NO:14, the  CYP76AD6 comprises the amino acid sequence set forth in SEQ ID NO:18, and the CYP76AD15 comprises the amino acid sequence set forth in SEQ ID NO:44 [[ or any combination thereof]]”.
For clarity it is suggested that the language ‘capable of’ is deleted from the claim and a positive recitation of the activity is recited instead, for example, “…converts tyrosine to L-DOPA…”.
For clarity it is suggested that claim 8 is amended to read, “….further comprising introducing into the cell a nucleic acid that increases tyrosine availability in the cell”.
Correction is required. 




Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



11.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method of producing L-DOPA from tyrosine…” and the method is not adequately described. The method encompasses a coding sequence that encodes CYP76AD1 or homolog thereof, for example and there is no structure associated with this language. The claimed invention is directed to a large variable genus of expression products and their homologs and is devoid of a structural limitation to make a ‘structure-function’ correlation. In addition, the claimed invention is directed to any cell and all cell types possess tyrosine, but may not tolerate or support the method objective. It is noted that claim 2 provides a structure, however, there is no limit on the cell and claim 3 has fragment language with the same structures. Furthermore, the fragments are recited with the language “capable of” with respect to an activity  of the homolog and not all of the homologs are associated with an activity. No correlation is made between a specific structure and function. The claimed invention is also directed to a gene encoding a gene, in claim 8 which is not possible. No nexus is made in the claimed invention of claim 9 with the cell in question not being able to produce betalains and the production of  L-DOPA. The invention as claimed is to the production of L-DOPA and that is accomplished thus, not clearly defined or described as to the importance of the absence of betalains in said cell. The dependent claims to claim 1 do not rectify the missing the information and claim 1 needs to stand on its own.
 The claimed invention is directed to a method that uses products and  comprise an enormous amount of variability, and is not adequately described. 
Therefore, a skilled artisan cannot envision the claimed embodiments because they are not adequately described.
As no structure-function correlation is fully made in aspects of the claimed invention, the claimed invention is directed to a large genus and the instant specification does not demonstrate possession of the entire genus. The claimed invention is overly broad and encompasses a large variable genus of products beyond the recitation of SEQ ID NOs:14, 18 and 44. The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).  
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of enzymes, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





12.	Claims 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because the claim recites two proteins a with capability of converting tyrosine into L-DOPA but the third protein does not appear to have an activity and then the claim ends with “combinations thereof”.
Claim 8 is indefinite for the recitation of “a nucleic acid encoding a gene”, because the nucleic acid encodes a protein structure not a gene structure.
Claim 9 is unclear therefore indefinite because the method objective of producing L-DOPA is met, thus it is unclear how the absence of endogenous betalains impacts the product produced or the method objective.
Clarification is needed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Martine et al. (US Patent No.10,457,918, September 26, 2014).
	Martin et al. teach a method for producing L-DOPA in cells and also increasing tyrosine availability for said production. Martin et al. teach the structure set forth in SEQ ID NO:14 with a 100% sequence identity and with the desired activity. The invention as disclosed could be construed as absent betalains since not pointed to in the method (see abstract, claims and the entire document). Therefore, the limitations of the claims are met by the reference.


Conclusion

14.	No claims are presently allowable.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571) 
272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652